


 


[logo.jpg]
 
 
Mar. 1, 2017
 
Mark H. Lawrence
 
 
 
Dear Mark:
 
It is with great pleasure that we offer you the position of Chief Financial
Officer with Nu Skin Enterprises!
 
We would like to offer you a starting base salary of $425,000 annually at a 20
pay grade level.  In this role, you will have an opportunity  for regular annual
increases, and a potential 75% annual bonus subject to company profitability and
personal performance.  We will also grant you $775,000 worth of Nu  Skin equity
based on the stock price on your start date.  In addition, we will extend a
one-time sign-on RSU grant in the value of $100,000 that will vest one year from
your start date.  Lastly, we will reimburse and gross-up the $85,000 of
relocation expenses that we understand needs to be paid back to your previous
employer.


We have traditional health insurance, 401K, cafeteria benefits, and other
benefits which you will enjoy as an employee of Nu  Skin. Finally, as a Nu Skin
employee you will receive a monthly credit toward the purchase of Pharmanex and
Nu Skin products made available to you at our company store.


This offer is subject to favorable reference, past employment,  background  and
credit checks. You will be employed on an at-will basis.  As such, your
employment may be terminated by either party at any time for any reason.


We look forward to having you join Nu Skin Enterprises.  This offer reflects our
confidence in your abilities to lead at the most senior level and make a
significant and sustainable contribution to Nu Skin. We express our commitment
to help your experience with us be challenging and worthwhile.  If you agree to
the offer stated above, we would ask that you sign below, and return a copy of
this letter to us at your earliest convenience.


We look forward to a rich and rewarding professional relationship.  If there is
anything more we can do to assist you in making a smooth transition to the Nu
Skin organization, please let us know as soon as possible.
 
Sincerely,
 
/s/ Dave Daines
 
Dave Daines, VP Human Resources
Nu Skin Enterprises
 
 
 
I accept the offer as stipulated above:
/s/ Mark H. Lawrence                                 
 
3/2/2017
 
 
Signature
 
Date
 
 
 
 
 
 

 